Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 11, 2020, by
and between Intersect ENT, Inc., a Delaware corporation (the “Company”), and
Deerfield Partners, L.P. (the “Lender”).

WHEREAS:

A. In connection with the Facility Agreement, dated as of the date hereof, by
and among the Company, the Lender, the other Loan Parties (as defined therein)
and Deerfield Partners, L.P., as agent for itself and the Secured Parties (as
defined therein) (as the same has heretofore been amended, modified, restated or
otherwise supplemented, the “Facility Agreement”), the Company is on the date
hereof issuing senior convertible notes to the Lender (such senior convertible
notes, together with any notes issued in exchange or substitution therefor or
replacement thereof, as the same may be amended, restated or modified and in
effect from time to time, the “Notes”; and the shares of Common Stock issuable
upon conversion of the Notes, without regard to any limitation on conversion
thereof, being referred to as the “Shares”).

B. To induce the Lender to execute and deliver the Facility Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender hereby
agree as follows:

1. DEFINITIONS.

a. As used in this Agreement, the following terms shall have the following
meanings (all capitalized terms used and not otherwise defined herein having the
respective meanings set forth in the Facility Agreement):

(i) “Additional Filing Deadline” means, with respect to any Registration
Statements that may be required pursuant to Section 2(a)(ii), (A) the tenth
(10th) day following the first date on which such Registrable Securities may
then be included in a Registration Statement if such Registration Statement is
required to be filed because the SEC shall have notified the Company in writing
that certain Registrable Securities were not eligible for inclusion in a
previously filed Registration Statement, or (B) if such additional Registration
Statement is required for a reason other than as described in (A) above, the
twentieth (20th) day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required.

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) required to be filed pursuant to Section 2(a)(ii), the
thirtieth (30th) day following the applicable Additional Filing Deadline.



--------------------------------------------------------------------------------

(iii) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder, and any
successor statute.

(iv) “FINRA” means the Financial Industry Regulatory Authority, Inc. (or
successor thereto).

(v) “Filing Deadline” for the Registration Statement required pursuant to
Section 2(a)(i), shall mean June 10, 2020, and for each Registration Statement
required pursuant to Section 2(a)(ii) shall mean the Additional Filing Deadline.

(vi) “Investor” means any Lender and any transferee or assignee who agrees in
writing to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.

(vii) “Person” means and includes any natural person, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

(viii) “Prospectus” means (i) any prospectus (preliminary or final) included in
any Registration Statement, as may be amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 under the Securities
Act relating to any offering of Registrable Securities pursuant to a
Registration Statement.

(ix) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
of effectiveness of such Registration Statement (to the extent required, by
declaration or ordering of effective, of such Registration Statement by the
United States Securities and Exchange Commission (the “SEC”)).

(x) “Registrable Securities” for a given Registration, means (a) any shares of
Common Stock issued or issuable upon conversion of, or otherwise pursuant to,
the Notes (without giving effect to any limitations on conversion set forth in
the Notes), (b) any shares of capital stock issued or issuable as a dividend on
or in exchange for or otherwise with respect to any of the foregoing, (c) any
additional shares of Common Stock issuable in connection with any anti-dilution
provisions in the Notes, (d) any other shares of Common Stock issuable pursuant
to the terms of the Notes, and (e) any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to any of the foregoing.

(xi) “Registration Deadline” shall mean, for purposes of any Registration
Statement required pursuant to Section 2(a)(i), the date that is seventy-five
(75) days after the applicable Filing Deadline, and with respect to any
Registration Statement required pursuant to Section 2(a)(ii), the Additional
Registration Deadline.

(xii) “Registration Failure” means that (A) the Company fails to file with the
SEC on or before the Filing Deadline any Registration Statement required to be
filed pursuant to Section 2 hereof, (B) the Company fails to use its reasonable
best efforts to obtain effectiveness with the SEC, prior to the Registration
Deadline, and if such Registration Statement does not become effective prior to

 

2



--------------------------------------------------------------------------------

the Registration Deadline, as soon as possible thereafter, of any Registration
Statement that is required to be filed pursuant to Section 2(a) hereof, or fails
to use its reasonable best efforts to keep such Registration Statement current
and effective as required in Section 3 hereof, (C) the Company fails to file any
additional Registration Statement required to be filed pursuant to
Section 2(a)(ii) hereof on or before the Additional Filing Deadline or fails to
use its reasonable best efforts to cause such additional Registration Statement
to become effective on or before the Additional Registration Deadline, and if
such effectiveness does not occur within such period, as soon as possible
thereafter, or (D) the Registration Statement required to be filed hereunder,
after its initial effectiveness and during the applicable Registration Period,
lapses in effect or, other than on a day during an Allowable Grace Period, sales
of all of the Registrable Securities cannot otherwise be made thereunder
(whether by reason of the Company’s failure to amend or supplement the
Prospectus included therein in accordance herewith, the Company’s failure to
file and use its reasonable best efforts to obtain effectiveness with the SEC of
an additional Registration Statement or amended Registration Statement required
pursuant to Section 2(a)(ii) or 3(b) hereof, as applicable, or otherwise).

(xiii) “Registration Statement(s)” means any registration statement(s) of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits to, and all material incorporated by
reference in, such Registration Statement.

(xiv) “Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for the offering of securities on a continuous basis.

2. REGISTRATION.

a. MANDATORY REGISTRATION. (i) Following the date of this Agreement, the Company
shall prepare, and, on or prior to the applicable Filing Deadline, file with the
SEC a Registration Statement (the “Mandatory Registration Statement”) on Form
S-3 (or, if Form S-3 is not then available, on such form of Registration
Statement as is then available to effect a Registration of the Registrable
Securities, subject to the consent of the Investors, which consent shall not be
unreasonably withheld), covering the resale of all of the Registrable
Securities, which Registration Statement, to the extent allowable under the
Securities Act and the rules and regulations promulgated thereunder (including
Rule 416), shall state that such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon conversion of or otherwise pursuant to the Notes to prevent dilution
resulting from stock splits, stock dividends, stock issuances or similar
transactions. The number of shares of Common Stock initially included in such
Registration Statement shall be no less than 6,309,459, subject to adjustment
for any Stock Event (as defined in the Notes) occurring prior to the effective
date of such Registration Statement.

(ii) If for any reason, despite the Company’s use of its reasonable best efforts
to include all of the Registrable Securities requested or required to be
included in any Registration Statement filed pursuant to Section 2(a)(i) (and
subject to Section 3(q) below), the SEC does not permit all such Registrable
Securities to be included in such Registration Statement, or for any other
reason any such Registrable Securities are not then included in a Registration
Statement, then the Company

 

3



--------------------------------------------------------------------------------

shall prepare, and, as soon as practicable but in no event later than the
Additional Filing Deadline, file with the SEC an additional Registration
Statement on Form S-3 (or, if Form S-3 is not then available, on such form of
Registration Statement as is then available to effect a Registration of the
Registrable Securities, subject to the consent of the Investors, which consent
shall not be unreasonably withheld) covering the resale of all Registrable
Securities requested or required to be included in such Registration Statement
filed pursuant to Section 2(a)(i) and not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415.

(iii) Subject to any SEC comments, any Registration Statement pursuant to this
Section 2(a) shall include a “plan of distribution” approved by the holders of a
majority-in-interest of the Registrable Securities to be included in such
Registration Statement. No Investor shall be named as an “underwriter” in the
Registration Statement without the Investor’s prior written consent. Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
shall be subject to the approval, which shall not be unreasonably withheld or
delayed, of) the Investors and Legal Counsel (as defined below) prior to its
filing or other submission.

b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as defined below) the Company shall determine (i) to file
with the SEC a registration statement under the Securities Act relating (in
whole or in part) to an offering of shares of Common Stock for its own account
or for the account of any other holder of its equity securities (other than
securities being registered on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), and/or
(ii) otherwise to effect an underwritten offering of any securities of the
Company of a type included in a then effective Registration Statement (other
than “at the market” or “registered direct” offerings on behalf of the Company),
the Company shall send to each Investor written notice of such determination at
least ten (10) days prior to the anticipated filing date of the registration
statement and, if within five (5) days after the receipt of such notice, the
Investor shall so request in writing, the Company shall include in such
Registration Statement and/or include in such underwritten offering, as
applicable, all or any part of such Investor’s Registrable Securities that the
Investor requests to be registered and/or included in the underwritten offering,
as applicable, except that if, in connection with any underwritten offering for
the account of the Company, the managing underwriter(s) thereof shall impose a
limitation on the number of Registrable Securities which may be included in such
offering because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such underwritten offering only such
limited portion of the Registrable Securities with respect to which the Investor
has requested inclusion hereunder as the underwriter(s) shall permit;

provided, however, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities to be sold for
the accounts of any holders of the Company’s equity securities which are not
entitled by contract to inclusion of such securities in an underwritten offering
or are not entitled to pro rata inclusion with the Registrable Securities; and

 

4



--------------------------------------------------------------------------------

provided, further, however, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in such underwritten offering. No right to registration of
Registrable Securities under this Section 2(b) shall be construed to limit any
Registration required under Section 2(a) hereof. If an Investor’s Registrable
Securities are included in an underwritten offering pursuant to this
Section 2(b), then such Investor shall, unless otherwise agreed by the Company,
offer and sell such Registrable Securities in such underwritten offering using
the same underwriter or underwriters and, subject to the provisions of this
Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering. Notwithstanding the foregoing, if, prior
to the effectiveness of the Registration Statement described in Section 2(b)
above, the Company determines for any reason not to proceed with the offering,
the Company shall give notice to the Investors and shall be relieved of its
obligation to Register any Registrable Securities in connection with such
Registration Statement (but, for the avoidance of doubt, the Company shall not
be relieved of its obligations pursuant to Section 6).

c. NOTICES. Each Investor acknowledges and agrees that, in the event the Company
would be required by the terms of this Section 2 to provide notice to such
Investor of the filing of any Registration Statement (including for purposes of
an underwritten offering pursuant to Section 2(b) hereof) in which any
Registrable Securities of any Investor are eligible to be included, the Company
shall provide such notice only to counsel to such Investor (which shall be
Katten Muchin Rosenman LLP (Attn: Mark D. Wood and Mark Ramsey) or such other
counsel as shall have been designated by such Investor), unless such Investor
has given prior written instructions to the contrary to the Company.

3. OBLIGATIONS OF THE COMPANY. In connection with any Registration of the
Registrable Securities hereunder, the Company shall have the following
obligations:

a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after such registration obligation arises hereunder (but in no event
later than the applicable Filing Deadline), such Registration Statements with
respect to the Registrable Securities as provided in Section 2(a), and
thereafter use its reasonable best efforts to cause each such Registration
Statement relating to Registrable Securities to become effective as soon as
possible after such filing, but in any event shall use its reasonable best
efforts to cause each such Registration Statement relating to Registrable
Securities to become effective no later than the applicable Registration
Deadline, and shall use its reasonable best efforts to keep the Registration
Statement current and effective pursuant to Rule 415 at all times after its
effective date until such date as is the earlier of (i) the date on which all of
the Registrable Securities included in such Registration Statement have been
sold pursuant to such Registration Statement or pursuant to Rule 144 and
(ii) the date on which all of the Registrable Securities included in such
Registration Statement (in the opinion of counsel to the Investors) may be
immediately sold to the public without registration or restriction (including
without limitation as to volume by each holder thereof), and without compliance
with any “current public information” requirement, pursuant to Rule 144 under
the Securities Act (the “Registration Period”), which Registration Statement
(including any amendments or supplements thereto and Prospectuses contained
therein or related thereto), except for information provided in writing by an
Investor pursuant to Section 4(a), shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements

 

5



--------------------------------------------------------------------------------

therein not misleading. In the event that Form S-3 is not available for the
registration of the resale of any Registrable Securities hereunder (but, for the
avoidance of doubt, without in any way affecting the Company’s obligation to
Register the resale of the Registrable Securities on such other form as is
available, as provided in Section 2(a)), (i) the Company shall undertake to
file, within twenty (20) days of such time as such form is available for such
Registration, a post-effective amendment to the Registration Statement then in
effect, or otherwise file a Registration Statement on Form S-3, registering such
Registrable Securities on Form S-3; provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement (or post-effective amendment) on Form S-3 covering such
Registrable Securities has been declared effective by the SEC, and (ii) the
Company shall provide that any Registration Statement on Form S-1 filed
hereunder shall incorporate documents by reference (including by way of forward
incorporation by reference) to the maximum extent possible. If the Company is a
“well-known seasoned issuer” (as defined in Rule 405 under the Securities Act)
and to the extent permitted by the rules and regulations of the SEC applicable
to the Company, at the time the Company is requested or required hereunder to
file a Registration Statement or amendment to a Registration Statement
hereunder, the Company shall use its reasonable best efforts to file the
Registration Statement or amendment as an “automatic shelf registration
statement” (as defined in Rule 405 under the Securities Act).

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the Prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during the Registration Period, shall
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the Company covered by each Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in such Registration Statement. In the event
that on any Trading Day (as defined below) (the “Registration Trigger Date”) the
number of shares available under the Registration Statements filed pursuant to
this Agreement is insufficient to cover all of the Registrable Securities issued
or issuable upon conversion of the Notes, without giving effect to any
limitations on the Investors’ ability to convert the Notes, the Company shall
amend the Registration Statements, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover the total
number of Registrable Securities so issued or issuable (without giving effect to
any limitations on conversion contained in the Notes) as of the Registration
Trigger Date as soon as practicable, but in any event within twenty (20) days
after the Registration Trigger Date. The Company shall use its reasonable best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within sixty (60) days of the Registration Trigger Date or as
promptly as practicable in the event the Company is required to increase its
authorized shares. “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the NASDAQ Global Market, or if not the NASDAQ Global
Market, the principal securities exchange or other securities market on which
the Common Stock is then being traded.

 

6



--------------------------------------------------------------------------------

c. The Company shall furnish to each Investor and Legal Counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary Prospectus and Prospectus and each amendment
or supplement thereto, and, each letter written by or on behalf of the Company
to the SEC or the staff of the SEC, and each item of correspondence from the SEC
or the staff of the SEC, in each case relating to such Registration Statement
(other than any portion thereof which contains information for which the Company
has sought or intends to seek confidential treatment, which contains or reflects
any material non-public information with respect to the Company or its
securities or which relates to Company matters that are in the reasonable
judgment of the Company not relevant to the Investor’s interests with respect to
the Registrable Securities), and (ii) such number of copies of a Prospectus,
including a preliminary Prospectus, and all amendments and supplements thereto
and such other documents as an Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor;
provided that the Company may provide any such copies in electronic form only.
The Company will promptly notify each of the Investors by electronic mail of the
effectiveness of each Registration Statement or any post-effective amendment
thereto. The Company will promptly respond to any and all comments received from
the SEC with respect to any Registration Statement filed pursuant to this
Agreement, with a view towards causing each Registration Statement or any
amendment thereto to become effective (to the extent required, by declaration or
ordering of effectiveness, of such Registration Statement or amendment by the
SEC) as soon as practicable, and, as soon as practicable, but in no event later
than three (3) Business Days, following the resolution or clearance of all SEC
comments or, if applicable, following notification by the SEC that any such
Registration Statement or any amendment thereto will not be subject to review,
shall file a request for acceleration of effectiveness of such Registration
Statement (to the extent required for such Registration Statement or amendment
to become effective, by declaration or ordering of effectiveness, of such
Registration Statement or amendment by the SEC) to a time and date not later
than two (2) Business Days after the submission of such request. No later than
the first Business Day after the Registration Statement becomes effective, the
Company shall file with the SEC the final Prospectus included in the
Registration Statement pursuant to Rule 424 (or successor thereto) under the
Securities Act.

d. The Company shall use its reasonable best efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Investors shall reasonably request, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; except that
in no event shall the Company be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (d), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction, except where the Company is then already required to be
so qualified, already subject to taxation or required to consent to general
service of process.

 

7



--------------------------------------------------------------------------------

e. As promptly as practicable after becoming aware of such event, the Company
shall notify each Investor that holds Registrable Securities of the happening of
any event, of which the Company has knowledge, as a result of which the
Prospectus included in any Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and, subject to Section 3(r), shall use its reasonable best efforts
to promptly prepare a supplement or amendment to any Registration Statement to
correct such untrue statement or omission, and deliver such number of copies of
such supplement or amendment to each Investor as such Investor may reasonably
request.

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement and, if such an order is issued, to obtain the withdrawal of such
order as promptly as reasonably practicable and to notify each Investor that
holds Registrable Securities (and, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof,
in each case as promptly as reasonably practicable.

g. The Company shall permit one outside legal counsel designated by the
Investors (which shall be Katten Muchin Rosenman LLP (Attn: Mark D. Wood) or
such other counsel as shall have been designated by the Investors) (“Legal
Counsel”) to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof but excluding the Company’s filings under the Exchange Act), a
reasonable period of time prior to their filing with the SEC (not less than five
(5) but not more than ten (10) Business Days prior to such filing) and not file
any documents in a form to which Legal Counsel reasonably objects and will not
request acceleration of such Registration Statement without prior notice to
Legal Counsel.

h. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement. The Company agrees that it
shall, upon learning that disclosure of such information concerning any Investor
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to such Investor prior to making such
disclosure, and allow such Investor, at its expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

i. The Company shall use its reasonable best efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, and to arrange for at least two market makers to
register with FINRA as such with respect to such Registrable Securities.

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.

 

8



--------------------------------------------------------------------------------

k. The Company shall cooperate with each Investor that holds Registrable
Securities being offered and the managing underwriter or underwriters with
respect to an applicable Registration Statement, if any, to facilitate the
timely (i) preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to such
Registration Statement, and enable such certificates to be registered in such
names and in such denominations or amounts, as the case may be, or
(ii) crediting of the Registrable Securities to be offered pursuant to a
Registration Statement to the applicable account (or accounts) with DTC through
its Deposit/Withdrawal At Custodian (DWAC) system, in any such case as such
Investor or the managing underwriter or underwriters, if any, may reasonably
request. Within two (2) Business Days after a Registration Statement which
includes Registrable Securities becomes effective, the Company shall deliver,
and, if required by the transfer agent, shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Registrable Securities
(with copies to each Investor) an appropriate instruction and an opinion of such
counsel in the form required by the transfer agent in order to issue or transfer
(as applicable) the Registrable Securities free of restrictive legends.

l. At the reasonable request of an Investor, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any Prospectus used in connection
with the Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement, in each case as
promptly as is reasonably practicable.

m. The Company shall not, and shall not agree to, allow the holders of any
Common Stock or other securities of the Company to include any of their
securities (other than Registrable Securities) in any Registration Statement
filed pursuant to Section 2(a) or any amendment or supplement thereto under
Section 3(b) hereof without the consent of Investors holding a
majority-in-interest of the then outstanding Registrable Securities. In
addition, the Company shall not include any securities for its own account or
the account of others in any Registration Statement filed pursuant to
Section 2(a) or any amendment or supplement thereto filed pursuant to
Section 3(b) hereof without the consent of Investors holding a
majority-in-interest of the then outstanding Registrable Securities.

n. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC).

o. If required by the FINRA Corporate Financing Department, the Company shall
promptly effect a filing with FINRA pursuant to FINRA Rule 5110 (or successor
thereto) with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use its reasonable
best efforts to pursue the Issuer Filing until FINRA issues a letter confirming
that it does not object to the terms of the offering contemplated by the
Registration Statement.

 

9



--------------------------------------------------------------------------------

p. If at any time the SEC advises the Company in writing that the offering of
some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act, the Company shall use its reasonable best
efforts to persuade the SEC that the offering contemplated by a Registration
Statement is a bona fide secondary offering and not an offering “by or on behalf
of the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to participate or have their
respective legal counsel participate in any meetings or discussions with the SEC
regarding the SEC’s position and to comment or have their respective counsel
comment on any written submission made to the SEC with respect thereto. No such
written submission shall be made to the SEC to which any Investor’s counsel
reasonably objects. In the event that, despite the Company’s reasonable best
efforts and compliance with the terms of this Section 3(p), the SEC refuses to
alter its position, the Company shall remove from the Registration Statement
such portion of the Registrable Securities as the SEC requires in writing be
removed therefrom. Any such cut-back imposed by the SEC as contemplated by this
Section 3(p) shall be imposed on a pro rata basis (based upon the Registrable
Securities held by each of the Investors).

q. Subject to the limitations contained herein, the Company shall use its
reasonable best efforts to take all other reasonable actions arising out of its
obligations under this Agreement and necessary to facilitate the disposition by
the Investors of the Registrable Securities pursuant to a Registration
Statement.

r. Notwithstanding anything to the contrary in Section 3(e), at any time after
the effective date of the applicable Registration Statement, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company and its counsel, in the best interest of the
Company and not, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall (i) promptly notify the
Investors in writing of the existence of material non-public information giving
rise to a Grace Period (provided that in each notice the Company shall not
disclose the content of such material non-public information to any Investor
unless otherwise requested in writing by such Investor) and the date on which
the Grace Period will begin, and (ii) as soon as such date may be determined,
promptly notify the Investors in writing of the date on which the Grace Period
ends; and, provided, further, that (A) no Grace Period shall exceed forty-five
(45) consecutive days, (B) during any three hundred sixty five (365) day period,
such Grace Periods shall not exceed an aggregate of seventy-five (75) days, and
(C) the first day of any Grace Period must be at least ten (10) days after the
last day of any prior Grace Period (each Grace Period that satisfies all of the
requirements of this Section 3(r) being referred to as an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(e) hereof shall not be
applicable during the period of any Allowable Grace Period, and the
unavailability of a Registration Statement for resales of the Registrable
Securities on any day during an Allowable Grace Period shall not constitute a
“Registration Failure.” Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 3(e) with respect to the
information giving rise thereto unless such material non-public information is
no longer applicable.

 

10



--------------------------------------------------------------------------------

s. The Company shall not grant any Person any registration rights with respect
to shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the Investors
hereunder (including by limiting in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415) and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

t. At all times during the Registration Period, (a) the Common Stock shall be
eligible for clearing through DTC, through its Deposit/Withdrawal At Custodian
(DWAC) system; (b) the Company shall be eligible and participating in the Direct
Registration System (DRS) of DTC with respect to the Common Stock; (c) the
transfer agent for the Common Stock is a participant in, and the Common Stock
shall be eligible for transfer pursuant to, DTC’s Fast Automated Securities
Transfer Program (or successor thereto); and (d) the Company shall use its
reasonable best efforts to cause the Common Stock to not at any time be subject
to any DTC “chill,” “freeze” or similar restriction with respect to any DTC
services, including the clearing of shares of Common Stock through DTC, and, in
the event the Common Stock becomes subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, the Company shall use its
reasonable best efforts to cause any such “chill,” “freeze” or similar
restriction to be removed at the earliest possible time.

4. OBLIGATIONS OF THE INVESTOR. In connection with the Registration of the
Registrable Securities, each Investor shall have the following obligations:

a. It shall be a condition precedent to the obligations of the Company to
complete the Registration pursuant to this Agreement with respect to the
Registrable Securities of an Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the Registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of a Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor.
Any such information shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading. An Investor must provide such
information to the Company at least two (2) business days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any Registrable Securities included in the Registration Statement.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities of any Investor are to be included, such Investor
agrees to enter into and perform the Investor’s obligations under an
underwriting agreement, in usual and customary form, including customary
indemnification and contribution obligations (as applicable to selling security
holders generally), with the managing underwriter of such offering and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Investor; provided,

 

11



--------------------------------------------------------------------------------

that no Investor including Registrable Securities in any underwritten offering
shall be required to make any representations or warranties to the Company or
the underwriters other than representations and warranties regarding such
Investor, such Investor’s ownership of its Registrable Securities to be sold in
the offering and such Investor’s intended method of distribution or to undertake
any indemnification obligations to the Company or the underwriters with respect
thereto except to the extent expressly set forth in Section 7 hereof.

d. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 3(e) or 3(f); provided, however, that the
foregoing shall not prohibit or require the Investor to discontinue the
settlement of any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(e) or 3(f).

5. REGISTRATION FAILURE. In the event of a Registration Failure, the Investors
shall be entitled to damages as set forth in Section 4 of the Notes and such
other rights as set forth in the Notes.

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with Registrations, filings or
qualifications pursuant to Sections 2 and 3, including all registration, listing
and qualification fees, printers and accounting fees, and the fees and
disbursements of counsel for the Company shall be borne by the Company. The
Company shall also reimburse the Investors for the reasonable fees and
disbursements of Legal Counsel in the aggregate amount up to $25,000 per
Registration in connection with Registrations pursuant to Section 2 or 3 of this
Agreement.

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

a. The Company will indemnify, hold harmless and defend (i) each Investor,
(ii) the directors, officers, partners, managers, members, employees and agents
of each Investor, and each Person who controls any Investor within the meaning
of the Securities Act or the Exchange Act, if any, (iii) any underwriter (as
defined in the Securities Act) for each Investor in connection with an
underwritten offering pursuant to Section 2(b) hereof, and (iv) the directors,
officers, partners and employees of, and each Person who controls, any such
underwriter within the meaning of the Securities Act or the Exchange Act, if any
(each, an “Indemnified Person”), against any joint or several losses, claims,
damages, liabilities or expenses (collectively, together with actions,
proceedings or inquiries by any regulatory or self-regulatory organization,
whether commenced or threatened, in respect thereof, “Claims”) to which any of
them may become subject insofar as such Claims arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in any
Registration Statement, or any amendment or supplement thereto, or any filing
made under state securities laws as required hereby, or the omission or alleged
omission to state therein a material fact required to be stated or necessary to
make the statements therein not misleading; (ii) any untrue statement or alleged
untrue statement of a material fact contained in

 

12



--------------------------------------------------------------------------------

any Prospectus, or any amendment or supplement thereto, or the omission or
alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, “Violations”). The
Company shall reimburse the Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees and other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 7(a) shall not
apply to a Claim arising out of or based upon a Violation to the extent that
such Violation occurs in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Indemnified Person
expressly for use in connection with the preparation of such Registration
Statement or related Prospectus or any such amendment thereof or supplement
thereto, or to any amounts paid in settlement of any Claim effected without the
prior written consent of the Company, which consent shall not be unreasonably
withheld or delayed. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the Registrable Securities by any of the
Investors pursuant to Section 10.

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be;

provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for such Indemnified Person, the
representation by such counsel of the Indemnified Person and the Company would
be inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Company shall pay for only one separate legal counsel for the
Indemnified Persons, and such legal counsel shall be selected by the Investors.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Indemnified Person under this Section 7, except to the extent
that the Company is actually prejudiced by such failure in its ability to defend
such action, and shall not relieve the Company of any liability to the
Indemnified Person otherwise than pursuant to this Section 7. The Company shall
not, without the prior written consent of the Indemnified Persons, consent to
entry of any judgment or enter into any settlement or other compromise with
respect to any Claim in respect of which indemnification or contribution may be
or has been sought hereunder (whether or not any such Indemnified Person is an
actual or potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Persons of a full release from all liability with respect to such
Claim or which includes any admission as to fault or culpability on the part of
any Indemnified Person. The indemnification required by this Section 7 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as any expense, loss, damage or liability is incurred.

 

13



--------------------------------------------------------------------------------

c. Each Investor will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees and agents
of the Company, if any (each, a “Company Indemnified Person”), against any
Claims to which any of them may become subject insofar as such Claims arise out
of or are based upon any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, which occurs due to the inclusion by the Company in a
Registration Statement or Prospectus, or any amendment or supplement thereto, of
false or misleading information about an Investor, where such information was
furnished in writing to the Company by or on behalf of such Investor expressly
for the purpose of inclusion in such Registration Statement or Prospectus.
Notwithstanding anything herein to the contrary, the indemnity agreement
contained in this Section 7(c) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Investors, which consent shall not be unreasonably withheld or delayed; and
provided, further, however, that an Investor shall be liable under this
Section 7(c) for only that amount of a Claim as does not exceed the net amount
of proceeds received by such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

d. Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against any Investor under this Section 7, deliver to such Investor a
written notice of the commencement thereof, and such Investor shall have the
right to participate in, and, to the extent such Investor so desires, to assume
control of the defense thereof with counsel mutually satisfactory to such
Investor and such Company Indemnified Person.

8. CONTRIBUTION. If for any reason the indemnification provided for in
Section 7(a) or 7(c) (as applicable) is unavailable to an Indemnified Person or
Company Indemnified Person (as applicable) or insufficient to hold it harmless,
other than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person or Company
Indemnified Person (as applicable) as a result of the Claim in such proportion
as is appropriate to reflect the relative fault of the Indemnified Person or
Company Indemnified Person (as applicable) and the indemnifying party (provided
that the relative fault of any Company Indemnified Person shall be deemed to
include the fault of all other Company Indemnified Persons), as well as any
other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of an Investor
be greater in amount than the net amount of proceeds received by such Investor
as a result of the sale of Registrable Securities giving rise to such
contribution obligation pursuant to the applicable Registration Statement (net
of the aggregate amount of any damages or other amounts such Investor has
otherwise been required to pay (pursuant to Section 7(c) or otherwise) by reason
of such Investor’s untrue or alleged untrue statement or omission or alleged
omission).

 

14



--------------------------------------------------------------------------------

9. REPORTS UNDER THE 1934 ACT. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration, the
Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Exchange Act so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

c. so long as any of the Investors owns Registrable Securities, promptly upon
request, furnish to such Investor (i) a written statement by the Company that it
has complied with the reporting requirements of the Exchange Act as required for
applicable provisions of Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit such Investor to sell such Registrable Securities pursuant to Rule 144
without registration.

10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Registrable Securities if: (i) such Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, and (iii) at or before
the time the Company receives the written notice contemplated in clause (ii) of
this sentence, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein as applicable to an Investor.
In the event that the Company receives written notice from an Investor that it
has transferred all or any portion of its Registrable Securities pursuant to
this Section 10, the Company, within ten (10) days, shall file any amendments or
supplements necessary to keep a Registration Statement current, effective and
available for the resale of all of the Registrable Securities pursuant to Rule
415, and the unavailability of a Registration Statement for the resale of such
Registrable Securities by such transferee shall not constitute a Registration
Failure or Event of Default under the Notes during such ten (10) day period.
Each Investor shall at all times comply with the restrictions on transfer set
forth in Section 14 of the Notes (to the extent applicable to such Investor),
which provisions are hereby incorporated by reference and made a part hereof.

11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Investors and
the Company.

 

15



--------------------------------------------------------------------------------

12. MISCELLANEOUS.

a. A Person is deemed to hold, and be a holder of, shares of Common Stock or
other Registrable Securities whenever such Person owns of record or beneficially
through a “street name” holder such shares of Common Stock or other Registrable
Securities (or the Notes or other securities upon exercise, conversion or
exchange of which such Registrable Securities are directly or indirectly
issuable, without giving effect to any limitations on conversion of the Notes or
other securities), and solely for purposes hereof, Registrable Securities shall
be deemed outstanding to the extent they are directly or indirectly issuable
upon conversion of the Notes or other outstanding securities, Registrable
Securities, without giving effect to any limits on exercise, conversion or
exchange of the Notes or other securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities (or the Notes or other securities upon exercise,
conversion or exchange of which such Registrable Securities are directly or
indirectly issuable).

b. Any notices required or permitted to be given under the terms hereof shall be
delivered personally or by courier (including a recognized overnight delivery
service) or by electronic mail and shall be effective upon receipt, in each case
addressed to a party. The addresses for such communications shall be:

If to the Company:

Intersect ENT, Inc.

1555 Adams Drive

Menlo Park, CA 94025

E-mail: dlehman@intersectent.com

Attn: David Lehman

With copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

E-mail: hemingtonmb@cooley.com

Attn: Matthew B. Hemington

If to an Investor:

c/o Deerfield Mgmt, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-1248

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

 

16



--------------------------------------------------------------------------------

With a copy to:

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Il 60661

Email: mark.wood@katten.com

Attn: Mark D. Wood, Esq.

Each party shall provide notice to the other party of any change in address.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, borough of Manhattan (and,
in each case, the applicable state and federal appeals courts sitting in the
City of New York or, if not available or applicable, the State of New York).
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provision
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

e. This Agreement, the Facility Agreement, the Notes and the instruments
referenced herein and therein, including the Facility Documents (as defined in
the Facility Agreement) (collectively, the “Transaction Documents”), constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. This Agreement and the other Transaction Documents
(including all schedules and exhibits hereto and thereto) supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

17



--------------------------------------------------------------------------------

f. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and permitted assigns of
each of the parties hereto, and the provisions of Sections 7 and 8 hereof shall
inure to the benefit of, and be enforceable by, each Indemnified Person and
Company Indemnified Person (as applicable).

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement and any amendments hereto may be executed and delivered in two
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement, and
shall become effective when counterparts have been signed by each party hereto
and delivered to the other parties hereto, it being understood that all parties
need not sign the same counterpart. In the event that any signature to this
Agreement or any amendment hereto is delivered by facsimile transmission, by
e-mail delivery of a “.pdf” format data file or by other electronic means, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile, “.pdf” or other electronic signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine, e-mail
delivery of a “.pdf” format data file or other electronic means to deliver a
signature to this Agreement or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of a facsimile
machine, e-mail delivery of a “.pdf” format data file or other electronic means
as a defense to the formation or enforceability of a contract, and each party
hereto forever waives any such defense.

i. The Company shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the Investors may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Investors by vitiating the intent and purpose
of the transactions contemplated hereby. Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Investors shall be
entitled, in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.

l. In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

 

18



--------------------------------------------------------------------------------

m. In the event an Investor shall sell or otherwise transfer any of such
holder’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the number of Registrable Securities included in a Registration
Statement for such transferor.

n. There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

o. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement (or any
other Transaction Document) is intended to confer any obligations on any
Investor vis-à-vis any other Investor. Nothing contained herein (or in any
Transaction Document), and no action taken by any Investor pursuant hereto (or
thereto), shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein (or
therein).

p. Unless the context otherwise requires, (i) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (ii) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter, and (iii) the
use of the word “including” in this Agreement shall be by way of example rather
than limitation.

[Remainder of page left intentionally blank]

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

COMPANY: INTERSECT ENT, INC. By:  

/s/ Thomas A. West

Name:   Thomas A. West Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

INVESTOR: DEERFIELD PARTNERS, L.P. By:   Deerfield Mgmt, L.P., its General
Partner By:   J.E. Flynn Capital, LLC, its General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]